The Court

(Chase, J. and Duvaix, J.)
were of opinion, and so directed the jury, that an action will lie for the diversion of the water-course against the person who diverted it, and against any person who keeps up the obstruction which changed the water-course ; but no adventitious accidental advantages, derived from the use of the water running in its present course, will amount to a continuance of the nuisance, without some act done by the defendant to keep up the obstructions occasioning the diverting of the course of the stream, and that the present action cannot be supported, without showing those acts were done since the title of the plaintiffs accrued to the lands called Penny Pack Pond.
.To this opinion the plaintiffs excepted, and appealed to the court of appeals.
The court of appeals, at June term, 1797, affirmed the judgment.